Case 1:19-cv-00430-KD-B Document 60 Filed 12/04/20 Page 1 of 2                      PageID #: 350




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SE PROPERTY HOLDINGS, LLC,                        )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )   Civil Action No. 19-00430-KD-B
                                                  )
JEFF GREEN, et al.,                               )
                                                  )
       Defendants.                                )

                                             ORDER

       This action is before the Court upon sua sponte review of the docket. On December 3,

2020, Plaintiff SE Property Holdings, LLC and Defendants Jeff Green, Coastal Commercial

LLC, Wolf Creek LLC, LBG LLC, and Kirby Northcutt Green filed a joint stipulation of

dismissal (doc. 58). Defendant Green and Sons LLC was included as a defendant, but did not

sign the joint stipulation. The docket indicates that default was entered as to Green and Sons

LLC in September 2019 (doc. 16). Thus, this action remains pending as to Green and Sons LLC.

       The Court of Appeals for the Eleventh Circuit has held that the “district court may sua

sponte dismiss a case under the authority of either Rule 41(b) [involuntary dismissal] or the

court’s inherent power to manage its docket.” Johnson v. DuBose, 806 Fed. Appx. 927, 928 n.1

(11th Cir. 2020) (citing Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir.

2005) and noting S.D. Ala. Civ. L.R. 41(c)); Link v. Wabash R.R., 370 U.S. 626, 630-31, 82 S.

Ct. 1386, 1389 (1962) (Rule 41(b) does not restrict the court’s inherent authority to dismiss an

action sua sponte for failure to prosecute). Additionally, this Court’s Civil Local Rule 41(c),

captioned “Dismissal for Lack of Diligence”, provides that “[w]henever it appears that the

Plaintiff is not diligently prosecuting the action, the Court upon notice may dismiss the action for

failure to prosecute, in accordance with applicable law.” S.D. Ala. Civ. L.R. 41(c). Also, to

“employ fair procedure, a district court must generally ‘provide the plaintiff with notice of its
Case 1:19-cv-00430-KD-B Document 60 Filed 12/04/20 Page 2 of 2                      PageID #: 351




intent to dismiss or an opportunity to respond.’” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336

(11th Cir. 2011) (citation omitted).

       Accordingly, Plaintiff SEPH is hereby given notice that this Court intends to dismiss this

action without prejudice for failure to prosecute as to Green and Sons LLC, in accordance with

S.D. Ala. Civ. L.R. 41(c), Fed. R. Civ. P. 41(b), and its inherent authority to manage its docket.

SEPH is given the opportunity by December 18, 2020, to either show cause why this action

against Green and Sons LLC should not be dismissed for failure to prosecute or file a notice of

dismissal as to Green and Sons LLC pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), which provides

for a voluntary dismissal by the Plaintiff without a court order by filing “a notice of dismissal

before the opposing party serves either an answer or a motion for summary judgment.”

        DONE and ORDERED this the 4th day of December 2020.



                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
